DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “rubber-like” is indefinite, as it is unclear what materials the applicant would consider to be like a rubber material.  The phrase appears in claims 1-4 and should be changed.
Claim 7, the phrases “a brake operating member”, “a driver”, and “a stroke simulator” are indefinite, as it is unclear if they are intended to reference the earlier recited brake operating member, driver and stroke simulator (see claim 1), or another brake operating member, driver and stroke simulator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0264113 A1 to Feigel.
Re-claim 1, Feigel discloses a stroke simulator 3 responsive to a brake operating member, comprising: a housing 32; a movable member 33 (and attached piston) is held by the housing and moves relative to the housing, the movable member is connected to the brake operating member 1; a volume change chamber is disposed forward of the movable member in the housing;  a plurality of elastic members 34/35 are disposed in the volume change chamber and generate an elastic force in accordance with a movement of the movable member, at least one of the plurality of elastic members is a rubber member or elastomeric (see element 35).
Re-claim 2, there are two elastic members 34/35, the elastic members include the rubber member 35 and a coil spring 34, the rubber member and coil spring are arranged in series, the rubber member is located forward of the coil spring (the forward direction defined as the distal end direction of the simulator, i.e. opposite to the pedal 1).
Re-claim 6, the movable member includes a large-diameter portion (i.e. outer skirt portion of the piston) and a small-diameter portion (interior recessed portion holding the spring) and is shaped such that a front end face of the large-diameter portion protrudes more forward than the other of the front end face of the- 1- - small-diameter portion.
Re-claim 7, the stroke simulator is part of a brake operating device (i.e. brake system).
Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,331,641 to Kusano.
Re-claim 1, Kusano discloses a stroke simulator SM responsive to a brake operating member, comprising: a housing SH; a movable member SP is held by the housing and moves relative to the housing, the movable member is connected to the brake operating member BP; a volume change chamber is disposed forward of the movable member in the housing;  a plurality of elastic members E1/E2 are disposed in the volume change chamber and generate an elastic force in accordance with a movement of the movable member, at least one of the plurality of elastic members is a rubber member or elastomeric, see E1.
Re-claim 2, there are two elastic members E1 and E2, the elastic members include the rubber member E1 and a coil spring E2, the rubber member and coil spring are arranged in series, the rubber member is located forward of the coil spring (the forward direction defined as toward the pedal).  The forward direction recitation is subjective, as the direction is not defined by the claim language.
Re-claim 3, a spring constant of the rubber member is larger than a spring constant of the coil spring, see column 5 lines 64-67.
Re-claim 6, the movable member SP includes a large-diameter portion (i.e. outer skirt portion of the piston) and a small-diameter portion (interior recessed portion) and is shaped such that a front end face of the large-diameter portion protrudes more forward than the other of the front end face of the- 1- - small-diameter portion.
Re-claim 7, the stroke simulator is part of a brake operating device (i.e. brake system).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel in view of Kusano.
Feigel fails to teach the spring constant of the rubber member being larger than the spring constant of the coil spring.  
Kusano teaches a simulator having a coil spring and rubber member in series.  The rubber member is provided with a spring constant larger than the coil spring, thus allowing the coil spring to compress first, followed by the rubber member.  This provides a particular response or  feel to the driver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rubber member of Feigel a larger spring constant than the coil spring as taught by Kusano, thus providing a desired pedal response to the driver.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel in view of US 4,166,655 to Spero.
Re-claim 4, Feigel teaches the rubber member having a main body and a front end face.  However, Feigel fails to teach a front-side protruding portion extending from the front end face, and in turn supporting the rubber member in the housing.  
Spero teaches a compressible rubber member part of a brake system, the rubber member is provided with a front-side protruding portion 65 that supports the rubber member within a housing 20.  The protruding portion maintains alignment of the rubber member within the housing, see column 4 lines 44-54.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided on the rubber member front face of Feigel a front-side protruding portion for supporting the rubber member as taught by Spero, as the protruding portion would have supported and maintained the rubber member in proper alignment and position relative to the housing.
Re-claim 5, Spero further teaches the rubber member including an inclined portion 62 provided between the main body (non-inclined portion) and the front-side protruding portion 65. This inclined portion provides a specific compression response.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rubber member of Feigel with an inclined portion between a main body and front-side protruding portion as taught by Spero, so as to achieve a desired compression response.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusano in view of Spero.
Re-claim 4, Kusano teaches the rubber member E1 having a main body and a front end face.  However, Feigel fails to teach a front-side protruding portion extending from the front end face, and in turn supporting the rubber member in the housing.  
Spero teaches a compressible rubber member part of a brake system, the rubber member is provided with a front-side protruding portion 65 that supports the rubber member within a housing 20.  The protruding portion maintains alignment of the rubber member within the housing, see column 4 lines 44-54.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at the rubber member front end face of Kusano a front-side protruding portion for supporting the rubber member as taught by Spero, as the protruding portion would have supported and maintained the rubber member in proper alignment and position relative to the housing.
Re-claim 5, the rubber member E1 includes an inclined portion, see figure 1.  This inclined portion is located between the main body and the front-side protruding portion, as modified by Spero.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jeon, Kim, Constantakis, Khan, Feigel, Kunz, Maj, Austermeier, Burkart, and Kawakami each teach a simulator with plural elastic members in series.  Kawakami further teaches the elastic members having different spring constants, specifically a rubber member having a greater spring constant than a coil spring.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

August 24, 2022